Citation Nr: 0601266	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-20 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1950 to September 
1953 and September 1957 to September 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for the 
cause of the veteran's death.  

A hearing was held at the RO before the undersigned in March 
2005.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1. VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the appellant's claim.  

2.  The veteran died in November 2002.  The death certificate 
lists the cause of death as sudden cardiac death due to, or 
as a consequence of, arteriosclerotic heart disease (ASHD) 
and ischemic cardiomyopathy.  

3.  During his lifetime the veteran was not service connected 
for any disabilities.  

4.  The veteran's arteriosclerotic heart disease and ischemic 
cardiomyopathy began many years after service and are not 
attributable to the veteran's period of military service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

The VCAA requires that VA inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and VA must 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004); 38 C.F.R. § 3.159(b)(1) (2005).  

With regard to element (1), the RO sent the appellant a VCAA 
notice letter in June 2003.  This letter informed the 
appellant of the type of information and evidence she should 
submit to establish service connection for the veteran's 
death.  The April 2004 statement of the case (SOC) provided 
further notice of what evidence and information was required 
to grant the claim and why the appellant's claim remained 
denied.  

At the hearing, the undersigned advised the appellant that a 
competent medical opinion was needed to support her 
contentions that the heart disease began in service, was 
linked to a murmur identified in service, or was related to 
post-traumatic stress disorder that resulted from in-service 
stressors.

With regard to elements (2) and (3), the June 2003 VCAA 
letter notified the appellant of her and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, this letter informed the appellant 
that VA was responsible for obtaining service medical 
records, VA medical records, and records held by other 
federal agencies, and that VA would make reasonable efforts 
to obtain on her behalf relevant records not in the custody 
of a Federal department or agency, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

With respect to element (4), the June 2003 VCAA letter 
instructed the appellant to send any service medical records 
she had and to submit medical evidence to demonstrate that 
the veteran's death was related to a disability that had its 
onset during service.  In addition, the veteran was given 
notice of the fourth element of the duty to notify by the 
inclusion of 38 C.F.R. § 3.159(b) in the Pertinent Laws; 
Regulations; Rating Schedule Provisions of the April 2004 
SOC.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA notice should be given 
before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In the present case, 
some notice was given after the first AOJ adjudication of the 
claim on appeal.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  In that regard, the April 2004 SOC was 
provided prior to the transfer of the case to the Board.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).

The Board finds all required notice was given.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

The Board finds that the duty to assist has been fulfilled.  
The veteran's service medical records and private treatment 
records have been associated with the claims file.  The 
appellant's representative claims that the veteran's service 
medical records have not been obtained.  This statement is 
based on the inclusion of a March 2004 routing and 
transmittal slip which states, "Per the information in 
Share... the Claim Folder has been field destroyed."  Despite 
this statement, the Board observes that what appears to be a 
complete set of service medical records were associated with 
the claims file in June 2003 and were reviewed in the rating 
decision on appeal.  

At the March 2005 hearing the appellant indicated that she 
would attempt to obtain a medical statement from a Dr. B. who 
she stated treated the veteran for post-traumatic stress 
disorder (PTSD).  The appellant declined the offer for an 
extended amount of time to obtain such a statement, and she 
did not ask VA to obtain such statement on her behalf.  No 
statement from a Dr. B., or any records of treatment for 
PTSD, have been submitted.  The appellant has not provided a 
release for VA to obtain these records, and VA is only 
obligated to obtain records that are adequately identified.  
38 U.S.C.A. § 5103A(b) (West 2002).  There remain no 
pertinent medical records which the appellant has requested 
to be obtained on her behalf which have not been associated 
with the claims file.  

While a VA medical opinion has not been obtained in this 
case, the Board finds that such an opinion is not required 
because there is no competent evidence of a link between the 
ASHD and ischemic cardiomyopathy which caused the veteran's 
death and a disease or injury in service.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Legal Analysis

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service connected disability was a principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  A service connected disability will be 
considered the principal cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A service connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death.  38 C.F.R. § 3.312(c).  

The death certificate shows that the cause of the veteran's 
death was ASHD and ischemic cardiomyopathy.  There is no 
competent evidence that these heart conditions were incurred 
in active service.  The veteran's service medical records are 
silent as to any heart condition with the exception of a 
February 1967 report of a heart murmur, probably functional 
and not considered disabling.  In addition, there is no 
record of treatment for any heart problems until November 
1998.  

In her April 2003 claim for service connection, the appellant 
stated that the veteran began receiving treatment for his 
heart in service and continued to receive treatment until his 
death; however, she acknowledged at the March 2005 hearing 
that the veteran was not treated for heart problems until 
1998.  

The lack of treatment for heart problems for over 20 years 
after service weighs against a finding that the ASHD and 
ischemic cardiomyopathy which caused the veteran's death were 
related to military service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The veteran would have been competent to 
report symptoms of heart disease prior to 1998. Duenas v. 
Principi, 18 Vet App 512 (2004).  The record shows, however, 
that when initially treated, he recalled no long term history 
of relevant symptomatology.

The appellant is not competent to diagnose the veteran as 
having had heart disease in service, or to link the fatal 
heart disease to the murmur identified in service.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular renal disease, if manifest 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

As discussed above, the evidence shows no treatment for heart 
problems until November 1998.  While there was an indication 
of a systolic murmur in service, this was noted only once and 
was significantly absent from the separation examination, and 
there is no competent evidence linking the murmur to the 
heart disease identified many years later.  The criteria for 
service connection on a presumptive basis have not been met.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a).  

For a veteran who served in Vietnam during the Vietnam era, 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  

At the March 2005 hearing the appellant's representative 
stated that the veteran had all the symptoms of post-
traumatic stress disorder (PTSD) and that such PTSD caused 
the veteran to start smoking and, since smoking is a major 
risk factor for heart disease, service connection should be 
granted.  The appellant also testified that the veteran was 
diagnosed with and received treatment for PTSD.  

Service connection for the cause of death as a result of 
smoking would appear to be legally precluded.  38 U.S.C.A. 
§ 1103 (West 2002); cf. Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001) (holding in a similar context that service 
connection was available for alcohol abuse that was secondary 
to a service connected disease, but would not be available 
for disability that was secondary to the alcohol abuse).  

In any event, as laypersons the appellant and her 
representative would not be competent to express an opinion 
as to medical causation, as neither is a medical expert, 
capable of rendering medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, the Board 
notes the absence of any mention of PTSD in the numerous 
records of medical treatment for the veteran's heart 
condition.  

Because the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application and the claim for service connection for the 
cause of the veteran's death must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


